Case 20-72869-wlh       Doc 19     Filed 03/04/21 Entered 03/04/21 13:48:24           Desc Main
                                  Document      Page 1 of 15



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
    IN RE:
                                                   CHAPTER 7
    Kenneth Washington,                            CASE NO.: 20-72869-WLH
             Debtor.
    JPMORGAN CHASE BANK, N.A.,
                    Movant,
    v.

    Kenneth Washington,
                                                   CONTESTED MATTER
             Debtor,
    S. Gregory Hays,
             Trustee,
                                 Respondents.


                                    NOTICE OF HEARING
    PLEASE TAKE NOTICE that JPMorgan Chase Bank, N.A. has filed a Motion for
    Relief from the Automatic Stay and related papers with the Court seeking an order
    granting relief from the automatic stay.

    PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the motion
    in Courtroom 1403 at Richard B. Russell Federal Building and United States Courthouse,
    75 Ted Turner Drive, SW, Atlanta, GA 30303, at 9:30 a.m. on April 15, 2021.

    Given the current public health crisis, hearings may be telephonic only. Please check the
    “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at
    the top of the GANB Website prior to the hearing for instructions on whether to appear in
    person or by phone.

    Your rights may be affected by the Court’s ruling on these pleadings. You should read
    these pleadings carefully and discuss them with your attorney, if you have one in this
    bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
    not want the court to grant the relief sought in these pleadings or if you want the court to
    consider your views, then you and/or your attorney must attend the hearing. You may
    also file a written response to the pleading with the Clerk at the address stated below, but
    you are not required to do so. If you file a written response, you must attach a certificate
    stating when, how, and on whom (including addresses) you served the response. Mail or
    deliver your response so that it is received by the Clerk at least two business days before
    the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, 75 Ted
    Turner Drive, SW, Atlanta, GA 30303. You must also mail a copy of your response to
    the undersigned at the address stated below.
Case 20-72869-wlh      Doc 19     Filed 03/04/21 Entered 03/04/21 13:48:24            Desc Main
                                 Document      Page 2 of 15



   If a hearing on the motion for relief from the automatic stay cannot be held within thirty
   (30) days, Movant waives the requirement for holding a preliminary hearing within thirty
   days of filing the motion and agrees to a hearing on the earliest possible date. If a final
   decision cannot be rendered by the Court within sixty (60) days of the date of the request,
   Movant waives the requirement that the final decision be issued within that period.
   Movant consents to the automatic stay remaining in effect until the Court orders
   otherwise.

   Date: March 4, 2021
                                                Robertson, Anschutz, Schneid, Crane
                                                & Partners, PLLC

                                                /s/ Andrea L. Betts
                                                Andrea L. Betts
                                                Georgia Bar # 432863
                                                10700 Abbott's Bridge Road, Suite 170
                                                Duluth, GA 30097
                                                Telephone: 470-321-7112
                                                Fax: 404-393-1425
                                                Email: abetts@raslg.com
Case 20-72869-wlh        Doc 19     Filed 03/04/21 Entered 03/04/21 13:48:24         Desc Main
                                   Document      Page 3 of 15



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION
     IN RE:
                                                      CHAPTER 7
     Kenneth Washington,                              CASE NO.: 20-72869-WLH
              Debtor.
     JPMORGAN CHASE BANK, N.A.,
                     Movant,
     v.

     Kenneth Washington,
                                                      CONTESTED MATTER
              Debtor,
     S. Gregory Hays,
              Trustee,
                                  Respondents.

                   MOTION FOR RELIEF FROM AUTOMATIC STAY

          COMES NOW, JPMorgan Chase Bank, N.A., (hereinafter referred to as

   “Movant”), by and through its undersigned counsel, moves for relief from the automatic

   stay and alleges as follows:

                                                 1.

          The Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362, FRBP

   4001(a), and the various other applicable provisions of the United States Bankruptcy

   Code, Federal Rules of Bankruptcy Procedure, and the laws of the United States of

   America.

                                                 2.

          Kenneth Washington, (hereinafter referred to as “Debtor”), filed a petition for

   relief under Chapter 7of the Bankruptcy Code on December 22, 2020.

                                                 3.

          Respondents executed a Retail Installment Sale Contract – Simple Finance
Case 20-72869-wlh       Doc 19     Filed 03/04/21 Entered 03/04/21 13:48:24             Desc Main
                                  Document      Page 4 of 15



   Charge (With Arbitration Provision), in which Movant, retains a security interest in the

   vehicle, a 2014 Land Rover Range Rover (VIN: SALGS3TF4EA182709), all of which is

   more fully described in the attached exhibits.

                                                4.

          Movant alleges that the Debtor is in default to Movant under the terms of the loan

   documents, having failed to make certain payments that have come due. As of February

   19, 2021, the monthly payments are $1,253.85 and the account is presently deliquent in

   the amount of $3,811.55.

                                                5.

          Movant further alleges that there appears to be no equity in the vehicle; the

   vehicle is not necessary for effective reorganization; and the vehicle is depreciating in

   value daily. The approximate payoff under the loan documents is $44,732.56. The

   vehicle is most recently valued at $37,235.00.

                                                6.

          Cause exists including the lack of adequate protection to grant Movant relief form

   the automatic stay so as to authorize Movant to recover and dispose of the vehicle.

                                                7.

          Pursuant to 11 U.S.C. § 362, Movant alleges that sufficient cause, including lack

   of adequate protection, exists for the automatic stay to be terminated.



          WHEREFORE, Movant respectfully prays to the Court as follows:

                  (a) Hold a hearing pursuant to this Motion within thirty (30) days as is

                      required under 11 U.S.C. Section 362(e);
Case 20-72869-wlh     Doc 19       Filed 03/04/21 Entered 03/04/21 13:48:24            Desc Main
                                  Document      Page 5 of 15



                (b) That after notice and hearing, grant Movant relief from the automatic

                    stay, so as to allow Movant unrestrained possession, custody and

                    control of the vehicle and be permitted to enforce its rights in

                    accordance with the terms of its security documents and applicable

                    state laws.

                (c) That the court grant immediate relief and waive the requirement of

                    Bankruptcy Rule 4001(a)(3); and

                (d) That the Court grant such other relief as is just and proper.

   Date: March 4, 2021
                                               Robertson, Anschutz, Schneid, Crane
                                               & Partners, PLLC

                                               /s/ Andrea L. Betts
                                               Andrea L. Betts
                                               Georgia Bar # 432863
                                               10700 Abbott's Bridge Road, Suite 170
                                               Duluth, GA 30097
                                               Telephone: 470-321-7112
                                               Fax: 404-393-1425
                                               Email: abetts@raslg.com
Case 20-72869-wlh       Doc 19     Filed 03/04/21 Entered 03/04/21 13:48:24           Desc Main
                                  Document      Page 6 of 15



                                CERTIFICATE OF SERVICE

          I certify that I am over the age of 18 and that on March 4, 2021, I served a copy of

   the foregoing Notice of Hearing and Motion for Relief from Automatic Stay was served

   by electronic mail or by first class U.S. Mail, with adequate postage prepaid on the

   following persons or entities at the addresses stated:

   Kenneth Washington
   3388 Binghurst Rd
   Suwanee, GA 30024

   Jameson Kelley Killorin
   Jones & Walden, LLC
   699 Piedmont Avenue NE
   Atlanta, GA 30308

   S. Gregory Hays
   Hays Financial Consulting, LLC
   Suite 555
   2964 Peachtree Road
   Atlanta, GA 30305

   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   Date: March 4, 2021
                                                 Robertson, Anschutz, Schneid, Crane
                                                 & Partners, PLLC

                                                 /s/ Andrea L. Betts
                                                 Andrea L. Betts
                                                 Georgia Bar # 432863
                                                 10700 Abbott's Bridge Road, Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112
                                                 Fax: 404-393-1425
                                                 Email: abetts@raslg.com
Case 20-72869-wlh   Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                             Document      Page 7 of 15




                SUPPORTING DOCUMENTS
Print Content                                                               Page 1 of 2
Case 20-72869-wlh      Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                                Document      Page 8 of 15




https://viewer-cdc2.jpmchase.net/ivault6/viewer/oneViewLayout                2/19/2021
Print Content                                                               Page 2 of 2
Case 20-72869-wlh      Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                                Document      Page 9 of 15




https://viewer-cdc2.jpmchase.net/ivault6/viewer/oneViewLayout                2/19/2021
Print Content                                                               Page 1 of 2
Case 20-72869-wlh      Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                                Document      Page 10 of 15




https://viewer-cdc2.jpmchase.net/ivault6/viewer/oneViewLayout                2/19/2021
Print Content                                                               Page 2 of 2
Case 20-72869-wlh      Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                                Document      Page 11 of 15




https://viewer-cdc2.jpmchase.net/ivault6/viewer/oneViewLayout                2/19/2021
Case 20-72869-wlh   Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                             Document      Page 12 of 15
ELT Printout without Account Information                                                  Page 1 of 1
Case 20-72869-wlh            Doc 19       Filed 03/04/21 Entered 03/04/21 13:48:24        Desc Main
                                         Document      Page 13 of 15

                                                                  Collateral Management Services
                                                        9750 Goethe Road | Sacramento, CA 95827
                                                                             www.dealertrack.com



                                 JPMorgan Chase Bank, N.A.
                                          Lien and Title Information

   Lienholder
   ELT Lien ID
   Lienholder              JPMORGAN CHASE BANK NA
   Lienholder Address
   Lien Release Date


   Vehicle and Titling Information

   VIN                     SALGS3TF4EA182709           Issuance Date      5/22/2018
   Title Number                                        Received Date      5/22/2018
   Title State             GA                          ELT/Paper          ELECTRONIC
   Year                    2014                        Odometer Reading
   Make                    LNDR                        Branding
   Model
   Owner 1                 KENNETH WASHINGTON
   Owner 2
   Owner Address           3388 BINGHURST RD
                           SUWANEE, GA 300247566




   Printed: Friday, February 19, 2021 1:46:50 AM PST




https://title.fdielt.com/MVC/CollateralPrint/CollateralPrint?view=CollateralPrint&acco... 2/19/2021
________________________________________________________________________________
Page: 1 Document Name: untitled
    AMAI CIGA      02/19/21 Doc 19 Filed
           Case 20-72869-wlh          ACCOUNT   INQUIRY
                                         03/04/21  Entered 03/04/2103:48:05
                                                                   13:48:24 Desc Main
                                    Document    *PRIVATE    LABEL - LANDROVER*
                                                Page 14 of 15
    CTL2 001 CTL3 000 CTL4 0000 ACCT                    5915        EFF DATE        02/19/21
    CTL2 001 CTL3 000 CTL4 0000 CUST                                LEGAL STAT = L
                                                                    SIMPLE INT - FIXED RATE
    PAYOFF                44732.56   ******** RATES ********* AUTO DR                        N
    ORIG LOAN AMT         68144.37   CURR RATE         9.7500000 PROD TYPE               IRFC
    ORIG PROCEEDS         68144.37   ORIG RATE        10.1900000 PRIM OFFICER           71F
    LT CHG DUE               50.00   PER DIEM         11.6196064 GL KEY 01       001 3510 3
    FEES DUE                  0.00   ********* DATES ******** CALL CODE                  06B0
    CURRENT PRIN          43499.04   CONTRACT DATE      04/09/18 ***** REPAYMENTS *****
    CURRENT INT            1183.52   CURR MATURITY      04/09/24 CURR TERM                  72
    ***************************      CLOSED DATE                    PYMTS MADE              31
    REG PYMT AMT           1253.85   NEXT DUE DATE      03/09/21 PYMTS REM                  41
    NEXT DUE AMT           1253.85   PAST DUE DATE      12/09/20 MONTHS EXTD 000        REN N
    PAST DUE AMT           3761.55   LAST MAINT DT      12/25/20 YTD INT COLL            0.00
    ***************************      LST BAL CHG DT 11/09/20 INT COL PREV             4373.82
    KENNETH WASHINGTON                                              ***** CREDIT HIST *****
    3388 BINGHURST RD                                               010 030 060 090 120 150
                                                 COLLATERAL         002 001 001 000 000 000
    SUWANEE                      GA 30024-7566 CODE: AU
                                     DESC: 2014 LAND R               RANGE ROVE
    PF3-ADDL INFO PF9-CUST INFO PF10-ENDORSER INFO

________________________________________________________________________________
Date: 02-19-2021 Time: 15:15:02.47
Case 20-72869-wlh   Doc 19    Filed 03/04/21 Entered 03/04/21 13:48:24   Desc Main
                             Document      Page 15 of 15
